COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN RE: TEXAS DEPARTMENT OF                   §              No. 08-18-00132-CV
 TRANSPORTATION,
                                              §         AN ORIGINAL PROCEEDING
                      Relator.
                                              §                IN MANDAMUS

                                              §

                                          ORDER

        The Court GRANTS the Real Party in Interest’s third motion for extension of time within

which to file the response until December 7, 2018.          NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE REAL PARTY IN INTEREST’S RESPONSE TO

RELATOR’S PETITION FOR WRIT OF MANDAMUS WILL BE CONSIDERED BY THIS

COURT.

        It is further ORDERED that the Hon. John P. Mobbs, the Real Party in Interest’s

Attorney, prepare the response and forward the same to this Court on or before December 7,

2018.

        IT IS SO ORDERED this 19th day of October, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.